Title: To James Madison from William Jarvis, 9 October 1806
From: Jarvis, William
To: Madison, James




Sir
Lisbon 9th: Octr 1806.
The foregoing are Copies of my two last; the latter went by the Ship Hare, Captn Stephenson, via New York.  I have conversed with several well informed Englishmen, one of which was very intimate with Lord Rosslyn, & every member of his Family, & who has generally freely favoured me with what information he was possessed of, on political subjects; and can learn nothing more than the conjectural observations already given in my several letters relative to the Squadron’s or His Lordship’s coming here; nor not a Satisfactory sentence tending to explain the cause of their sudden departure. The only observation they made, (for him speculation is Silent) is that the British Govmt. is satisfied as it regards this Country or that every thing is well as to Portugal: so that you will perceive all is still mystery relative to this transaction. This is somewhat singular, & it must certainly be set down as an affair deserving the merit of secrecy even if it cannot lay claim to any other Kind of Praise.  In the dearth of all  of fact I must beg you will allow me to make one more conjecture.  It is confidently said here, I presume on the strength of the English papers, that a new coalition between Russia, Prussia, Sweden, Hesse & probably Saxony is actually formed, or on the point of being concluded.  If this is the fact will it not reasonably account for the departure of the Lords St. Vincents & Rosslyn; owing to a beleif that the Emperor Napoleon will have so much work on his hands to the Northward that this Country will not immediately occupy his attention.  But if a new Coalition is formed why does Lord Lauderdale remain at Paris?  For it is certain that none could be formed without Gt. Britain, as British Subsidies must be the Sinews of Action.  To gain time: this does not appear probable, for the Vigilance & penetration of Napoleon & Talleyrand are not likely to be so easily deceived.  I hope that in all these contests our two Negotiations will be attended with success.
This will be accompanied by a dup: copy of my letter to Mr. de Araujo, relative to the Powder, (it is now done), a copy of a letter to His Excy. relative to Captn Hooper’s touching into Faro with a Cargo of twelve hundred & seventy three quintals of Cod-fish & going out again without breaking bulk.  The excuse he offered was not according to the franquia Law, which is precise that it shall be from distress of some kind or other; but is now so relaxed, that offering as a reason a want of provisions or water or contrary winds, is admitted without any farther examination of any Kind; so that I am in hopes that I shall get the duties remitted on the Cargo.  I was charged with it only a few months Since.

I beleive I have omitted hitherto to mention to you that about fifteen or eighteen months ago, another additional duty of four %pr%Cent was laid on Tonnage on all Vessels indiscriminately: and that at the solicitation of the Tobacco Contract about the same time or a little before, a Contract Visit is allowed to be made on all Foreign Vessels; & for attending as interpreter a Broker receives upon each Vessel 240 reis.  By another regulation allowed the Contract, all Vessels coming from France are obliged to have a contract guard on board, for which the Vessel pays 600 reisP day.  Inclosed are two letters, one from Erving & the other from Mr. Simpson  With entire Respect I have the honor to be Sir Yr. Mo. Ob. St.
Wm. Jarvis

P. S.
Since writing the foregoing it has been Stated to me by the Gentleman whom I mentioned was intimate with the Earl of Rosslyn, but Simply offered in the way of opinion, that the fleet &c coming here was owing to a desire intimated to Lord Lauderdale on the part of the French Cabinet, that Gt. Britain would leave this Country to the will of France; which being refused, that it was intimated on the part of that Cabinet that it was impossible for England to protect it, of course it must of necessity fall into the hands of France that this indication of an intention to possess it, was also corroborated by information of some Negotiations to this effect was carrying on between France & Spain and finally  it was feared that M. Jerome Bonaparte’s Squadron would come here, which would have effectually have secured this Country both by Sea & land; and that the cause of their going away was owing to the positive assurance of the French Govmt. to this, that the Emperor had no hostile intentions against Portugal, of which Lord Lauderdale was then likewise Satisfied. This Gentleman had certainly more opportunities of Knowing than any person in Lisbon and I have generally found him pretty candid: after Stating which I shall leave it to your better judgment to determine what Credit ought to be given to these observations.  He was not certain, but beleived the Subsidy had ceased, and was of opinion that a very large present had been made in Diamonds to Several members of the F. Govmt.  Discount on paper 18 %pr%Cent.  With great Respect I have the honor to be Sir Yr very Ob:. St

Wm. Jarvis

Sir
Lisbon 15th. Octr. 1806
The foregoing letter went by the Brig Hannah, Captn Macey for Boston; Since which nothing worthy of Notice has occurred.  Inclosed I have the honor to hand you a letter from Mr Erving & a copy of a letter to His Excy. Mr d Araujo accompanying Mr Dabneys Commission  Respectfully
Wm Jarvis





